        CASE 0:19-cv-02580-ECT-LIB Doc. 57 Filed 07/12/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Del Shea Perry, Trustee for the Heirs and      Case No. 19-cv-02580 ECT/LIB
Next of Kin of Hardel Harrison Sherrell and
Personal Representative for the Estate of
Hardel Harrison Sherrell,

                               Plaintiff,
vs.

Beltrami County;
MEnD Correctional Care, PLLC;
Sanford Health;
Sanford; Sanford Medical Center Fargo;
Calandra Allen (Jail Administrator),
Andrew Richards (Assistant Jail
Administrator), Edward Busta (Program
Director),
Corrections Sergeant Tyler Carraway,
Corrections Sergeant Anthony Derby,
Corrections Sergeant Mario Scandinato,
Corrections Officer Melissa Bohlmann,
Corrections Officer Jared Davis,
Corrections Officer Dana Demaris,
Corrections Officer Brandon Feldt,
Corrections Officer James Foss,
Corrections Officer Daniel Fredrickson,
Corrections Officer Chase Gallinger,
Corrections Officer Holly Hopple,
Corrections Officer Nicholas Lorsbach,
Corrections Officer Erin Meyer,
Corrections Officer Mitchell Sella,
Corrections Officer Christopher Settle,
Corrections Officer Marlon Smith,
Corrections Officer Jacob Swiggum,
Corrections Officer Joseph Williams,
Beltrami County employees, all in their
individual and official capacities and as
        CASE 0:19-cv-02580-ECT-LIB Doc. 57 Filed 07/12/21 Page 2 of 6




agents/employees of Beltrami County;
Todd Leonard, MD, Crystal Pedersen, RN,
Michelle Skroch, RN, and Madison
Brewster, Health Technician, MEnD
Correctional Care employees, all in their
individual and official capacities and as
agents/employees of MEnD Correctional
Care, PLLC;
Dustin G. Leigh, MD, individually and as
employee/agent of Sanford Health and/or
Sanford and/or Sanford Medical Center
Fargo,

                         Defendants.


            STIPULATION TO AMEND SCHEDULING ORDER


      Pursuant to F.R.C.P. 16(b)(4) and Local Rule 16.3, Plaintiff and Defendants,

by and through undersigned counsel, stipulate and jointly move the Court to

amend the Pretrial Scheduling Order for good cause.

      1. Good cause for the proposed modification:

The parties have conducted extensive written discovery in this case and have
exchanged numerous rounds of interrogatories and requests for production of
documents. As of today’s date, written discovery in this case exceeds 15,000
pages of records and contains voluminous other data such as video recordings,
audio recordings, photographs, etc. Plaintiff has taken 8 party depositions and
intends to continue with additional depositions in the near future and has also
identified six experts and has produced six expert reports. Defendants intend to
conduct depositions before the close of discovery and will also be submitting
expert disclosures in compliance with the Court’s scheduling order. The parties
have encountered some difficulty in coordinating depositions due to the COVID-
19 pandemic and various scheduling conflicts. The conflicts include general


                                        2
        CASE 0:19-cv-02580-ECT-LIB Doc. 57 Filed 07/12/21 Page 3 of 6




availability of counsel, as well as Plaintiff counsel’s calendar filling up with back-
to-back state court criminal trials for several months in a row.

In addition to scheduling conflicts, the parties would like to modify the general
structure of the current scheduling order such that fact and expert discovery is
staggered instead of overlapping as it is structured now under the current
scheduling order. This is a complex wrongful death case with multiple experts.
As of today’s date, Plaintiff has identified six experts and has produced six
expert reports and intends to designate additional expert witnesses as well.
Defendants also expect to designate expert witnesses in this case. The parties,
after meeting and conferring about these issues, are in agreement that it would
be to the benefit of the parties and the Court to allow time for expert disclosures
and discovery after completion of fact discovery. This would help ensure that the
parties’ experts are not submitting multiple supplemental reports as fact
discovery continues to develop. This would also help ensure that the case can
stay on track without the need for additional extensions to allow for more time
for expert discovery.

Based on the above, as well as the complexity and the needs of the case, the
parties believe good cause exists to extend fact discovery by 30 days and adjust
the expert disclosure and discovery deadlines such that remaining expert
disclosures and discovery can be completed after fact discovery is closed.

      2. The proposed modification’s effect on any deadlines:

         The deadlines set in the Amended Pretrial Scheduling Order (#52) need
         to be extended as follows:

Close of fact discovery:                            December 1, 2021

Plaintiff’s expert reports and disclosures:         February 1, 2022

Defendants’ expert reports and disclosures:         April 1, 2022

Close of expert discovery:                          May 15, 2022

Non-dispositive motions:                            June 1, 2022


                                          3
        CASE 0:19-cv-02580-ECT-LIB Doc. 57 Filed 07/12/21 Page 4 of 6




Dispositive motions:                            August 1, 2022

Settlement conference:                          Some time in October, 2022

Trial ready:                                    December 1, 2022

The parties respectfully submit that the above constitutes good cause to modify
the present scheduling order as requested by the parties.
So stipulated and jointly moved:

                                          IVERSON REUVERS

Dated: July 9, 2021                       By     s/Stephanie A. Angolkar
                                             Jason M. Hiveley, #311546
                                             Stephanie A. Angolkar, #388336
                                             Aaron M. Bostrom, #401773
                                          9321 Ensign Avenue South
                                          Bloomington, MN 55438
                                          (952) 548-7200
                                          jasonh@iversonlaw.com
                                          stephanie@iversonlaw.com
                                          aaron@iversonlaw.com
                                          Attorneys for Defendants Beltrami
                                          County, Calandra Allen, Andrew
                                          Richards, Edward Busta, Tyler
                                          Carraway, Anthony Derby, Mario
                                          Scandinato, Melissa Bohlmann,
                                          Jared Davis, Dana Demaris, Brandon
                                          Feldt, James Foss, Daniel
                                          Fredrickson, Chase Gallinger, Holly
                                          Hopple, Nicholas Lorsbach, Erin
                                          Meyer, Mitchell Sella, Christopher
                                          Settle, Marlon Smith, Jacob
                                          Swiggum, Joseph Williams




                                      4
        CASE 0:19-cv-02580-ECT-LIB Doc. 57 Filed 07/12/21 Page 5 of 6




Dated: July 9, 2021
                                         /s/ Peter W. Zuger
                                         Peter W. Zuger (ND #06282)
                                         SERKLAND LAW FIRM
                                         10 Roberts St. N. | PO Box 6017
                                         Fargo, ND 58108-6017
                                         Phone: (701) 232-8957
                                         Fax: (701) 237-4049
                                         pzuger@serklandlaw.com
                                         Attorneys for Sanford Health,
                                         Sanford, Sanford Medical Center and
                                         Dustin G. Leigh, MD


Date: July 9, 2021                 /s/ Anthony J. Novak
                                          Anthony J. Novak (#0351106)
                                          Carolin J. Nearing (#0291791)
                                          LARSON • KING, LLP
                                          30 East Seventh Street, Ste. 2800
                                          Saint Paul, MN 55101
                                          (651) 312-6500 | Fax: (651) 312-6618
                                          tnovak@larsonking.com
                                          cnearing@larsonking.com
                                          bprowant@larsonking.com
                                          Attorneys for the MEnD Defendants




                                     5
        CASE 0:19-cv-02580-ECT-LIB Doc. 57 Filed 07/12/21 Page 6 of 6




Dated: July 9, 2021                      By: s/ Zorislav R. Leyderman
                                             ZORISLAV R. LEYDERMAN
                                             Attorney License No. 0391286
                                             Attorney for Plaintiff
                                             Law Office of Zorislav Leyderman
                                             222 South 9th Street, Suite 1600
                                             Minneapolis, MN 55402
                                             Tel: (612) 876-6626
                                             Email: zrl@ZRLlaw.com




                                     6
